 19-11845-shl   Doc 7-2   Filed 06/03/19 Entered 06/03/19 14:27:20   Exhibit B   Pg
                                        1 of 5



                                    EXHIBIT B

                      Proposed Preliminary Injunction Order




DM3\5776992.3
 19-11845-shl       Doc 7-2    Filed 06/03/19 Entered 06/03/19 14:27:20           Exhibit B   Pg
                                             2 of 5



                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF NEW YORK

 In re:                                           Chapter 15

 BSG RESOURCES LIMITED (in                        Case No. 19-11845 (_____)
 administration),

           Debtor in a Foreign Proceeding.


                     ORDER GRANTING PRELIMINARY INJUNCTION

          William Callewaert and Malcolm Cohen (together, the “Joint Administrators”) are the

Court-appointed Joint Administrators for BSG Resources Limited (in administration) (the

“Debtor”) in a proceeding under Guernsey’s Part XXI of the Companies (Guernsey) Law, 2008

(the “Guernsey Administration”). The Joint Administrators are authorized to serve as the foreign

representative of the Debtor as defined by section 101(24) of title 11 of the United States Code

(the “Bankruptcy Code”).

          On June 3, 2019, the Joint Administrators commenced this Chapter 15 case (the “Chapter

15 Case”) by filing, on behalf of the Debtor and pursuant to sections 1504 and 1515 of the

Bankruptcy Code, the Verified Chapter 15 Petition for Recognition of Foreign Main Proceeding

and Related Relief (the “Verified Petition”) along with the Official Form 401 (Chapter 15 Petition

for Recognition of a Foreign Proceeding); the Application for an Order (I) Scheduling Recognition

Hearing, (II) Specifying Deadline for Filing Objections and (III) Specifying Form and Manner of

Notice (the “Notice Application”); and an Ex Parte Application for Temporary Restraining Order

and Relief Pursuant to Sections 1519 and 105(a) of the Bankruptcy Code (the “Application for

Provisional Relief” and, collectively with the Verified Petition and Notice Application, the “First

Day Motions”).




DM3\5776992.3
 19-11845-shl       Doc 7-2     Filed 06/03/19 Entered 06/03/19 14:27:20            Exhibit B    Pg
                                              3 of 5



          The Joint Administrators have also filed a memorandum of law (the “Memorandum of

Law”) and a Declaration of Malcolm Cohen (the “Cohen Declaration”) in support of the First Day

Motions.

          By its Application for Provisional Relief, the Joint Administrators requested entry, on an

ex parte basis, of an order to show cause with temporary restraining order staying execution against

the assets of the Debtor and applying section 362 of the Bankruptcy Code in this Chapter 15 case

on a provisional basis pending either the adjudication of the Joint Administrators’ request for

recognition of the Guernsey Administration or a hearing on the Joint Administrators’ request for

a preliminary injunction, and granting such other relief as the Court sees just and proper.

          The Court has considered and reviewed the Application for Provisional Relief, the Verified

Petition, the Cohen Declaration and all related documents filed contemporaneously therewith.

Based on the foregoing,

THE COURT FINDS AND CONCLUDES AS FOLLOWS:

          a)     The Joint Administrators have demonstrated a substantial likelihood of success on

the merits that the Debtor is the subject of a pending foreign main proceeding and the Joint

Administrators are the foreign representative of the Debtor;

          b)     The Joint Administrators have demonstrated that, without a stay of execution

against the Debtor’s assets and the protections of section 362 of the Bankruptcy Code, there is a

material risk that the Debtor will suffer irreparable harm to the value of its business, assets, and

property as a result of potential enforcement and collection efforts of claimants pending the

disposition of the Verified Petition;

          c)     No injury will result to any party that is greater than the harm to the Debtor in the

absence of the requested relief;



                                                   2
DM3\5776992.3
 19-11845-shl          Doc 7-2   Filed 06/03/19 Entered 06/03/19 14:27:20                Exhibit B    Pg
                                               4 of 5



          d)    The interests of the public will be served by this Court’s granting the relief

requested by the Joint Administrators;

          e)    Due to the nature of the relief requested, no security is required under Rule 65(c)

of the Federal Rules of Civil Procedure to the extent applicable in these cases by Rule 7065 of the

Federal Rules of Bankruptcy Procedure;

          f)    This Court has jurisdiction over this matter pursuant to 28 U.S.C § 1334;

          g)    This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(P); and

          h)    Venue is proper in this District pursuant to 28 U.S.C. § 1410.

NOW, THEREFORE, IT IS HEREBY ORDERED AS FOLLOWS:

          1.    The Joint Administrators’ application is GRANTED.

          2.    Until such a time as an order adjudicating the Joint Administrators’ request for

recognition of the Guernsey Administration is entered, or as otherwise ordered by this Court:

                i.        the Joint Administrators are established as the “foreign representative” of

                          the Debtor as defined in section 101(24) of the Bankruptcy Code;

                ii.       Pursuant to sections 1519(a)(1) and 105(a) of the Bankruptcy Code, all

                          persons and entities are enjoined from seizing, attaching, possessing,

                          executing, and/or enforcing liens against the assets, businesses operations

                          or processes of the Debtor; and

                iii.      Pursuant to sections 1519(a)(3) and 105(a) of the Bankruptcy Code, the

                          automatic stay pursuant to section 362 of the Bankruptcy Code is applicable

                          in this Chapter 15 case within the territorial jurisdiction of the United States;

                          provided, however, that the automatic stall shall not enjoin a police or

                          regulatory act of a governmental unit to the extent provided in Section

                          362(b)(4) of the Bankruptcy Code.

                                                     3
DM3\5776992.3
 19-11845-shl      Doc 7-2     Filed 06/03/19 Entered 06/03/19 14:27:20            Exhibit B   Pg
                                             5 of 5



          3.    Notice of this Order shall be served within two business days of its entry by United

States mail first-class postage prepaid, by electronic mail or by fax on all parties against whom

relief is sought, or their counsel, if applicable, including such parties as set forth in the List

Pursuant to Bankruptcy Rule 1007(a)(4) previously filed by the Debtor.

          4.    Service in accordance with this Order shall constitute adequate and sufficient

service and notice.

          5.    This Court shall retain jurisdiction with respect to all matters relating to the

interpretation or implementation of this Order.


Dated:                         , 2019
                                                      United States Bankruptcy Judge




                                                  4
DM3\5776992.3
